Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
No new grounds of rejection are presented within this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers to an “equivalent quantity” N1, N2, and N3. It is unclear what structure or moiety is being referred to in each case. For instance, in the case of N2, an “equivalent quantity” of styrene-maleic anhydride polymer can refer to the amount of polymer, the amount of styrene rings, or the amount of anhydride functionalities. Also, it is unclear whether the “equivalent quantities” are molar or weight quantities. For these reasons, the scope of claim 6 is unclear.
As claims 7-9 depend from claim 6, they are rejected for the same issue discussed above. 
Claim 8 refers to an “equivalent ratio” of styrene-maleic anhydride polymer to amine compound. It is unclear what structure or moiety “equivalents” is referring to. For instance, an “equivalent” of styrene-maleic anhydride polymer can refer to the amount of polymer, the amount of styrene rings, or the amount of anhydride functionalities. It is also unclear whether the recited ratio is a molar or weight ratio. For these reasons, the scope of claim 6 is unclear.
Claim 9 refers to an equivalent ratio between amine compound and multiple amine compound. It is unclear what structure or moiety “equivalents” is referring to. For instance, the equivalent for the multiple amine compound can be referring to the quantity of actual molecules or the quantity of amine functionalities. It is also unclear whether the recited ratio is a molar or weight ratio. For these reasons, the scope of claim 6 is unclear.
Allowable Subject Matter
Claim 5 is allowed. Specifically, the closest prior art found is previously cited/relied upon Kuo and Kuo-2. Kuo fails to describe the particular triamine crosslinkers indicated within claim 5. While Kuo-2 describes an embodiment in ¶ 138 using Jeffamine T-5000, the triamine fails to satisfy the requirement that f+h+I range from 5-10 as evidenced by Huntsman, which indicates T-5000 has f+h+I = 85. The teachings of Kuo-2 fail to describe the particular triamine crosslinkers indicated by claim 5 and is not seen to provide sufficient motivation to arrive at the crosslinked polymers claimed. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. Hsu (J. Mater. Chem. A, 2013, 1, 8093), Song (US 2009/0148777 A1), Li (US 2016/0315347 A1), and Cloete (US 2018/0237653 A1) are cited as being pertinent to Applicant’s disclosure. 
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are only partially persuasive. 
Applicant’s argument with respect claim 5 with respect to Kuo and Kuo-2 has been considered and is found persuasive. 
With respect to the outstanding 35 USC 112(b) rejection, Applicant urges the “equivalent quantities” within the claims refer to whole compounds rather than individual structures/moieties within the compounds. Applicant also urges the equivalent quantities are molar quantities. 
While the Examiner appreciates Applicant’s clarification that the equivalent quantities within the claims are molar equivalent quantities, there is no language within the claims indicating such. Therefore, the scope of the claim remains unclear. 
With respect to “equivalent quantities” within the claims referring to whole compounds, the Examiner respectfully notes that there is no indication within the specification that this is the meaning of such. For instance, in ¶ 125 it is indicated 0.1 equivalents of SMA polymer (which is equated to 0.6 equivalents of styrene units and 0.4 equivalents of maleic anhydride units) is reacted with 0.16 equivalents of sulfanilic acid sodium salt hydrate. Similar equivalents are noted within Table 1. Thus, it would appear all of the Examples within the specification are outside the scope of claim 6 since, operating under the assumption that N2 refers to equivalents of SMA polymer, N1 would be greater than N2. 
To add to the confusion, 0.1 equivalents of SMA polymer with 0.6 equivalents of styrene and 0.4 equivalents of MA infers a polymer with 6 units of styrene and 4 units of maleic anhydride (molecular weight of roughly 1,000). However, the specification indicates the SMA polymer has a molecular weight of 81,000 (¶ 62). It is therefore unclear what exactly the equivalents of SMA polymer within the specification means or how it is determined. A claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764